         Case 1:19-cv-00806-CG Document 22 Filed 05/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JULIAN HERNANDEZ,

              Plaintiff,

v.                                                                    CV No. 19-806 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

               ORDER GRANTING IN PART MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant’s Unopposed Motion for an

Extension of Time (the “Motion”), (Doc. 21), filed May 28, 2020. The Court, having

considered the Motion and noting it is unopposed, finds the Motion is well-taken and

shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that Defendant shall have until June 8, 2020, to

file his response to Plaintiff’s Motion to Reverse and Remand, (Doc. 20), and Plaintiff

shall have until June 22, 2020, to file a reply. No further extensions shall be granted.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
